Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 27, 1995 (People v Rivera, 212 AD2d 815 [1995]), affirming a judgment of the County Court, Orange County, rendered December 19, 1991.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *1093effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Mastro, J.P., Rivera, Spolzino and Santucci, JJ., concur.